internal_revenue_service director exempt_organizations release number release date date department of the treasury p o cincinnati ohio box employer_identification_number person to contact - id contact telephone number uil code legend b foundation c individual d location dear we have considered your request for advance approval of your grant-making program under sec_4945 revenue code dated may and sec_4945 of the internal our records indicate that b was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 of the code and that it is classified as of the code a b proposes to further charitable and educational_purposes by awarding grants to individuals scholarship grants to c to study at the undergraduate of an accredited college or university in the united_states graduate level at of america or europe grants to individuals to assist them in completing artistic cultural musical literacy and educational projects including without limitations books works_of_art musical dance or theatrical compositions and scholarly research a the scholarship grant procedures the b scholarship procedures are a b expects to award up to a least one scholarship grant annually so long as to enable c accredited college or university in the united_states of america or europe at least one suitable candidate of quality can be identified to study at the undergraduate or graduate level at an scholarship grant recipients will be chosen from among those qualified individuals who have submitted applications and letters of recommendation the applications should include details of their academic b backgrounds and their proposed plans of study consist of those c who are currently enrolled at admission to america at the undergraduate or graduate level an accredited college or university in the united_states of qualified individuals will or who have applied for om b will publicize the availability of the scholarship grants and solicit scholarship grant applications through announcements in national newspapers in institutions in the united_states of america and on the b’s website d and through postings on bulletin boards at academic d d a committee consisting of the individuals who serve time to time on b’s board_of directors the scholarship grant selection committee will select scholarship grant recipients annually based on their academic potential proposed plans of study and demonstrated initiative and leadership qualities applications and advise the scholarship grant selection committee regarding the selection of scholarship grant recipients recipients will be selected on without regard to race gender religion or sexual orientation an objective and non-discriminatory basis b’s executive director will review grant all scholarship grant e each scholarship grant will be for a term of one year and will be renewable for one additional year provided that grant recipient continues to be enrolled as accredited college or university in the united_states or europe scholarship grant recipient submits to academic transcript verified by the applicable college or university and a statement that the scholarship grant funds have not been diverted for a purpose inconsistent with b’s charitable or educational_purposes and there is grant recipient or any other independent investigation that the scholarship grant recipient is diverting scholarship grant funds for an improper purpose no indication from the documents submitted by the scholarship a full-time_student at an ii in a timely manner his or her the scholarship iii the i b f each scholarship grant will be in an amount sufficient to pay ii room board and housing-related expenses at the college i tuition and course-related fees books supplies and equipment at or will for the college or university that the scholarship grant recipient is be attending or university if the scholarship grant recipient is able to obtain college or university-providing housing_expenses if the scholarship grant recipient is not able to obtain college iv travel_expenses to and from the or university-provided housing scholarship grant recipient’s residence to the college or university any other computer if needed by the scholarship grant recipient and necessary living or educational expenses_incurred by the scholarship grant recipient rent utilities and housing-related iii vi v a g in the case of tuition course-related fees books supplies and equipment as well as room board and housing-related expenses b will pay to the extent possible the scholarship grant funds directly to the applicable college or university that the scholarship grant recipient is attending educational expenses b will either pay the applicable vendor or service provider directly or will reimburse the scholarship grant recipient once he or she has substantiated the expenses_incurred with receipts or other supporting documentation in the case of travel computer and other necessary living and h the members of the scholarship grant selection committee will in a position to derive a private benefit directly or indirectly not be if certain potential scholarship grant recipients are recommended or selected as the case may be over others no scholarship grants will be made i to substantial b ii to directors or officers of b contributors of of the scholarship grant selection committee any of the persons listed in clauses i through iii above or disqualified_person with respect to will be made for a purpose that is inconsistent with b’s charitable and educational_purposes to any members to any family members of to any in addition no scholarship grants iii iv v b each scholarship grant recipient will be required to submit to at the end of any academic year in which he or she has received a b scholarship grant a report consisting of academic transcript verified by the applicable college or university and a statement that the scholarship grant funds have not been diverted for a purpose inconsistent with b’s charitable or educational_purposes a copy of the recipient’s k in the event that a scholarship grant recipient fails to comply with the terms and conditions of the scholarship grant including the requirement to submit a report at the end of any academic year in which the scholarship grant recipient has received a scholarship grant as set forth in recipient b will conduct an investigation and take all reasonable and appropriate steps to recover any funds that the scholarship grant recipient has used for an improper purposes a written letter of agreement between b and the scholarship grant b the project grant procedures b’s project grant procedures are b expects to award up to a long as at least one suitable candidate of quality can be identified to enable individuals to complete artistic cultural musical literary and educational projects including without limitations books works_of_art musical dance or theatrical compositions and scholarly research at least one project grant annually so b project grant recipients will be chosen from among those individuals who have submitted applications to which they are seeking funds to complete b detailing the projects for c applications for project grants will be solicited by b through postings on b’s website d a committee consisting of the individuals who serve time to time on b’s board_of directors the project grant selection committee will select project grant recipients annually based on the merit of the recipient’s project and its expected contribution to the arts culture literature or education applications and advise the project grant selection committee regarding the selection of scholarship grant recipients will be selected on an objective and non-discriminatory basis without regard to race gender national origin ethnicity or sexual orientation b’s executive director will review grant all project grant recipients e each project grant will be in an amount sufficient to pay for completion of the project f payment of the project grant funds will be made directly to the individual grant recipients g project grant recipients will be required to submit annual to the date_of_the_report as well as accounting for the funds that have the project grant recipient will be required to submit a final reports detailing the use of the project grant funds and the progress the project grant recipient has made toward completing the project for which the project grant was made been spent up grant funds report describing the project grant recipient’s accomplishments with respect to the grant and accounting for all the funds received under the in the event that a project grant recipient fails to comply with grant the terms and conditions of the project grant including the requirement to a written grant agreement between submit an annual report as b and the project grant recipient b will conduct an investigation and take all reasonable and appropriate steps to recover any funds that the project grant recipient has used for an improper purpose upon final expenditure of the set forth in h the members of the project grant selection committee will not be a position to derive a private benefit directly or indirectly if in certain potential project grant recipients are recommended or selected as the case may be over others b i ii no project grants will be made b to directors or officers of iv of project grant selection committee person listed in clauses i through iii disqualified_person with respect to be made for a purpose that is inconsistent with b’s charitable and educational_purposes i iii above to any to any member of the v or b in addition no project grants will to any family members of any of the to substantial contributors je in the event that a project grant recipient fails to comply with the terms and conditions of the project grant including the requirement to submit annual reports and a final report once the grant funds have been fully expended as set forth in and the project grant recipient b will conduct an investigation and take all reasonable and appropriate steps to recover any funds that the project grant recipient has used for an improper purposes a written letter of agreement between b sec_4945 taxable_expenditures made by a private_foundation and of the code impose certain excise_taxes on b sec_4945 a grant to an means any amount_paid or incurred by a private_foundation as individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure of the code provides that sec_4945 sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers -the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code thus this any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
